United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2139
Issued: July 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2010 appellant filed a timely appeal from a July 6, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) schedule award decision. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had a ratable
hearing loss entitling him to a schedule award.
On appeal, appellant contends that the rating system used to determine that his hearing
loss and tinnitus were not ratable was based on incorrect frequencies.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 4, 2009 appellant, then a 50-year-old rigger supervisor, filed an
occupational disease claim Form CA-2 alleging that he sustained a loss of hearing in both ears
due to high noise levels in the performance of duty.
By letter dated December 22, 2009, OWCP advised appellant of the evidence needed to
establish his claim. In a letter of the same date, it requested that the employing establishment
provide copies of appellant’s employment records and medical examination pertaining to hearing
or ear problems, including preemployment examination and all audiograms.
Subsequently, appellant submitted evidence demonstrating that he was employed as a
rigger at the employing establishment from 1987 to 2010 and that he was exposed to noise from
various sources during that period. In addition, he submitted a series of audiometric results from
testing through the hearing conservation program for the period between 1987 and 2007.
OWCP referred appellant to Dr. Richard W. Seaman, a Board-certified otolaryngologist,
who in a December 10, 2009 medical report diagnosed noise-induced bilateral hearing loss and
left-ear tinnitus. Dr. Seaman indicated that appellant’s high frequency hearing loss was
employment related and his tinnitus was related to prior employment. He reported that appellant
had zero percent left ear, right ear and binaural hearing loss, zero percent tinnitus rating and
recommended bilateral hearing aids.
By letter dated April 23, 2010, OWCP sent a request for an addendum to his December 4,
2009 medical report, together with a statement of accepted facts, to Dr. Seaman. In a May 10,
2010 addendum, Dr. Seaman reported that appellant’s hearing loss was related to his federal
employment and hearing aids were recommended.
OWCP accepted appellant’s claim for bilateral hearing loss on May 20, 2010 and
authorized his request for bilateral hearing aids on June 3, 2010.
On June 1, 2010 appellant filed a claim for a schedule award Form CA-7.
On June 8, 2010 OWCP reviewed Dr. Seaman’s report and the audiometric test of
December 10, 2009. OWCP’s medical adviser concluded that, in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides), appellant had no ratable hearing loss.
By decision dated July 6, 2010, OWCP denied appellant’s schedule award claim finding
that his hearing loss was not severe enough to be considered ratable.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

5 U.S.C. §§ 8101-8193.

2

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.4 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.5
ANALYSIS
On appeal, appellant contends that the rating system used to determine that his hearing
loss and tinnitus were not ratable was based on incorrect frequencies.
Dr. Seaman reported that appellant sustained employment-related noise-induced bilateral
hearing loss and left-ear tinnitus, unrelated to his federal employment.
The Board finds that OWCP’s medical adviser properly applied OWCP’s standardized
procedures to the December 10, 2009 audiogram. Testing for the right ear revealed decibel
losses of 10, 5, 5 and 10 respectively. These decibel losses were totaled at 30 and divided by 4
to obtain the average hearing loss per cycle of 7.5. The average of 7.5 was then reduced by the
25 decibel fence to equal 0 decibels for the right ear. The 0 was multiplied by 1.5 resulting in a 0
percent loss for the right ear. Testing for the left ear revealed decibel losses of 0, 5, 10 and 35
respectively. These decibel losses were totaled at 50 and divided by 4 to obtain the average
hearing loss per cycle of 12.5. The average of 12.5 was then reduced by 25 decibels to equal 0
decibels for the left ear. The 0 was multiplied by 1.5 resulting in a 0 percent loss for the left ear.
The Board finds that OWCP’s medical adviser applied the proper standards to the findings stated
in Dr. Seaman’s December 10, 2009 report and accompanying audiogram. The result is a zero

3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

4

See A.M.A., Guides 250.

5

E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

percent binaural hearing loss in the right and left ears, which is not ratable.
appellant’s hearing loss is not compensable for schedule award purposes.6

Therefore,

Regarding tinnitus, the A.M.A., Guides provide that “tinnitus is not a disease but rather a
symptom that may be the result of disease of injury.”7 The A.M.A., Guides state that “if tinnitus
interferes with [Activities of Daily Living (ADLs)], including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation and emotional well being, up to five
percent may be added to a measurable binaural hearing impairment.”8 Dr. Seaman opined that
appellant’s left-ear tinnitus was not related to factors of his federal employment and did not
provide rationalized medical opinion evidence to establish that it interfered with his ADLs.
Nonetheless as appellant’s hearing loss was not measurable it does not meet the requirements for
the five percent enhancement for tinnitus.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss for schedule award
purposes.

6

L.S., 57 ECAB 725 (2006).

7

See A.M.A., Guides 249.

8

Id. See also R.D., supra note 3; S.G., 58 ECAB 383 (2007); Robert E. Cullison, 55 ECAB 570 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

